DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 26, 2021 has been entered.
 
Status of the Claims
Amendment filed July 26, 2021 is acknowledged. Non-elected Invention and/or Species 8-10, 12-14 and 17-33 have been withdrawn from consideration. Claim 11 has been amended. Claims 8-41 are pending.
Action on merits of claims 11, 15-16 and 34-41 follows.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 15 and 40-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YIM et al. (US. Pub. No. 2015/0034918) of record. 

a substrate (200) comprising a display area (31) and a peripheral area (32) neighboring each other in a first direction; 
a first electrode (221) overlapping the display area (31); 
a second electrode (223) wider than the first electrode (221) in the first direction and overlapping the first electrode;  
a light emitting layer (222) disposed between the first electrode and the second electrode; 
a first reflective member (700) overlapping both the display area (31) and the periphery area (32), comprising a first opening (R1) positioned over the display area (31), and comprising a second opening (opening between 700) positioned over the peripheral area (32);
a second reflective member (800) at least partially positioned inside the second opening, wherein a reflectivity of the second reflective member (800) is unequal to a reflectivity of the first reflective member (700), and
an encapsulation layer (400) directly contacting each of a face of the first reflective member (700) and a face of second reflective member (800), 
wherein the face of the first reflective member (700) is coplanar with the face of the second reflective members (800). (See FIGs. 3-4).

With respect to claim 15, a recess structure of the second reflective member (800) of YIM ‘918 is positioned inside the second opening, and wherein the face of the second reflective member (800) is a face of the recess structure of the second reflective member (800). 


wherein, the second reflective member (800) partially fills the through hole without completely filling the through hole.  

With respect to claim 41, the second opening of YIM ‘918 is a through hole. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 16, 34, 37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over YIM ‘918 as applied to claims 11 and 15 above and further in view of NAM et al. (US. Pub. No. 2015/0205418) of record. 
YIM ‘918 teaches the organic light emitting display device as described in claim 15 above, and further including: 
a switching element electrically connected to the first electrode (221) and comprising a gate electrode (214), a source electrode, and a drain electrode (216, 217); 
a pixel defining layer (219) proximate to the first electrode (221) and having an opening that accommodates the light-emitting layer (222); and peripheral area. 

Thus, YIM ‘918 is shown to teach all the features of the claim with the exception of explicitly disclosing a metal line disposed in the peripheral area.
However, NAM ‘418 teaches an organic light emitting display device including: 

a pixel defining layer proximate to the first electrode (E1) and having an opening that accommodates light-emitting layer (OL); and 
a metal line (300) disposed in peripheral area (NDA). (See FIGs. 1-6). 

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the display device of YIM ‘918 further including the metal line disposed in the peripheral area as taught by NAM ‘418 to provide connection between the driver and switching element. 

With respect to claim 34, YIM ‘918 teaches the organic light emitting display device as described in claim 11 above including the second reflective member (800) positioned inside the second opening. 
Thus, YIM ‘918 is shown to teach all the features of the claim with the exception of explicitly disclosing a metal line overlapping the peripheral area.
However, NAM ‘418 teaches an organic light emitting display device including: 
a metal line (300) disposed in peripheral area (NDA), 
wherein a portion of the reflective member (600) overlaps the metal line. (See FIG. 2).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the display device of YIM ‘918 further including the metal line 
 
With respect to claim 37, the first reflective member (700) of YIM ‘918 comprises: 
a first reflective portion (700a) having the first opening (R1) and overlapping the display area (31); and 
a second reflective portion (700b) having the second opening, overlapping the peripheral area (32), and, in view of NAM, overlapping the metal line, 
wherein the second reflective portion (700b) is integrally formed with the first reflective portion (700a). 

With respect to claim 39, the organic light emitting display device of YIM ‘918 further comprises:  
a switching element electrically connected to the first electrode (221) and comprising a gate electrode (214), a source electrode, and a drain electrode (216, 217); 
a pixel defining layer (219) proximate to the first electrode (221) and having an opening that Page 10 of 16Appl. No. 15/430,154accommodates a light-emitting layer (222), 
wherein, in view of NAM ‘418, a material of the metal line (300) is identical to a material of the gate electrode (GE).

  Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over YIM ‘918 and NAM ‘418 applied to claim 37 above and further in view of JUNG et al. (US. Pub. No. 2010/0148192) of record. 

Thus, YIM ‘918 is shown to teach all the features of the claim with the exception of explicitly disclosing the second opening has substantially the same shape and the same size as the first opening.  
However, JUNG ‘192 teaches an organic light emitting display device including: a reflectivity of the second reflective portion (edge) is substantially equal to (same material) a reflectivity of the first reflective portion (middle), and wherein a second opening (edge) has substantially the same shape and the same size as the first opening (middle). (See FIG. 6). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the first opening and second opening of YIM ‘918 and Nam ‘418 having the same shape and size as taught by JUNG ‘192 to effectively suppress external light reflection. 

Claims 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US. Patent No. 8,525,406) in view of YIM  et al. (US. Pub. No. 2014/0160411) of record. 
With respect to claim 35, KIM ‘406 teaches an organic light emitting display device substantially as claimed including: 
a substrate (51) comprising a display area (middle) and a peripheral area (edge) neighboring each other in a first direction; 
a first electrode (544) overlapping the display area; 

a light emitting layer (545) disposed between the first electrode (544) and the second electrode (546); 
a first reflective member (525) overlapping both the display area (middle) and the peripheral area (edge), comprising a first opening (between 525s) positioned over the display area (middle), and comprising a second opening positioned over the peripheral area (edge); and
an insulation layer (521), 
wherein the first reflective member (525) is positioned between the insulation layer (521) and the substrate (51), 
wherein a recess structure positioned inside the second opening (edge area), and 
wherein a first potion of the insulation layer (521) is positioned inside the second opening (edge) and inside the recess structure. (See FIGs. 6-7).

Thus, KIM ‘406 is shown to teach all the features of the claim with the exception of explicitly disclosing a second reflective layer.
However, YIM ‘411 teaches an organic light emitting display device including: 
a first reflective member (751) overlapping both the display area (middle) and the peripheral area (edge), comprising a first opening (31) positioned over the display area (middle); 
a second reflective member (753) at least partially positioned inside the opening, 
wherein a reflectivity of the second reflective member (753) is unequal to a reflectivity of the first reflective member (751),   


Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the reflective layer of KIM ‘406 comprising the first reflective member and the second reflective member as taught by YIM 411 so that blurring may be effectively prevented. 

In view of YIM ‘411, since the reflective layer (750) comprises two reflective members (753 and 751), a second reflective member (753) is obviously, at least partially positioned inside the second opening (at the edge area) forming a recess structure. Thus, the insulation layer (521) that positioned inside the first opening would have positioned inside the recess structure of the second opening (edge area) as well.   

With respect to claim 36, a second portion of the insulation layer (521) of KIM ‘406 is positioned inside the first opening, and wherein a thickness of the second portion of the insulation layer is equal to a thickness of the first portion of the insulation layer (521).

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH D MAI/Primary Examiner, Art Unit 2829